DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2022 was considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cangialosi US20110162289 in view of Lenney US9915070.
Claims 1, 18, and 20. Cangialosi discloses a single piece, self-supporting gutter guard comprising: a roof attachment portion (at 110) configured for (capable of) attachment to a roof or building or roof-side end of a prospective gutter: a step portion (between 120-334), integrally connected to the roof attachment portion, composed of a plurality of connected steps with corresponding treads (340, 330, 320) and risers (312, 323), wherein at least one of the connected steps has at least one row of step orifices (336) disposed in its tread (Fig.4): a trough portion  (between 334-230) integrally connected to a last step of the step portion- having at least one row of trough orifices disposed therein, wherein a floor of the trough portion is at a lower elevation than a tread of the last step (Fig.3); and a gutter lip attachment portion (at 210) integrally connected to the trough portion, configured for attachment to a lip of the prospective gutter, wherein the floor (310) of the trough portion is below a top of the gutter lip attachment portion (220) and wherein the trough and the gutter lip attachment portion share a common wall (230); wherein the step portion is self-supporting, provides an uneven surface for easier debris drying and removal, and is oriented at a downward angle from the roof attachment portion to the trough portion (Fig.3), but fails to disclose a barrier in the trough portion.
Lenney before the filing date of the instant invention discloses a corrugated gutter guard (335) with a barrier (345) recessed and formed from the floor of the trough (Fig.3A) with an orifice in the bottom of the barrier (Col.7:13-23). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the barrier of Lenney to the Cangialosi with the rationale for providing more barriers, which act to divert higher flows of rainwater into the gutter, as it is understood that higher flows of rainfall could potentially over run the lip over the gutter as taught by Lenney. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).

Claim 2. Cangialosi discloses the roof attachment portion includes a terminal section (end of 110) that is at an angle (perpendicular) from a plane of the roof attachment portion (Fig.4).

Claim 3. Cangialosi discloses riser orifices disposed in the at least one of the connected steps (Fig.4).

Claim 4. Cangialosi fails to disclose the step orifices are partially disposed in the tread and partially disposed in a riser of an adjacent step. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to step orifices are partially disposed in the tread and partially disposed in a riser of an adjacent step with the motivation to capture as much water as possible, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 5. Cangialosi discloses the step orifices are arranged in a plurality of rows, arranged in a plurality of offset rows, and proximal to a riser of an adjacent step that is on a roof attachment portion side of an orifice tread (Fig.2) but fails to disclose the step orifices are at least one of non-circular in shape. It would have been an obvious matter of design choice to have a non-circular shaped orifices such as a diamond shaped to for aesthetic features, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 6. Cangialosi discloses the trough orifices are arranged in a plurality of rows, arranged in a plurality of offset rows, proximal to a riser of an adjacent step that is on a roof attachment portion side of the orifices, proximal to the common wall, disposed in the common wall, and disposed at a junction between the trough's floor and the common wall (Fig.4) but fails to disclose the step orifices are at least one of non-circular in shape. It would have been an obvious matter of design choice to have a non-circular shaped orifices such as a diamond shaped to for aesthetic features, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 7. Cangialosi discloses all of the steps in the step portion have orifices (Fig.4).

Claim 8. Cangialosi fails to disclose the trough portion is wider than at least a width of a step in the step portion. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a wider trough to accommodate and process more run-off water so as to reduce the amount of water that spill over, besides such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 9-10. Cangialosi fails to disclose an outside corner of the at least one of the connected steps partially or completely overhangs an orifice in a lower adjacent step's tread. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide an outside corner of the at least one of the connected steps partially or completely overhangs an orifice in a lower adjacent step's tread with the motivation to capture as much water as possible, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 11. Cangialosi fails to disclose an angle of an outside corner and inside corner of the at least one of the connected steps is less than 90 degrees. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide claimed angle with the motivation of slowing the running of water while capturing as much water as possible, besides where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 12. Cangialosi fails to disclose the step portion's downward angle is between 15 - 45 degrees. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide steps with downward angle between 15 - 45 degrees with the motivation of slowing the running of water while capturing as much water as possible, besides where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 13. Cangialosi discloses a tread length of the treads is greater than a riser length of the risers (Fig.4).

Claims 14-16. Cangialosi fails to disclose one or more steps of the at least one of the connected steps is at least one of a different size and different shape than one or more other steps of the at least one of the connected steps, different inside corner and outside corner angle than one or more other steps of the at least one of the connected steps, or different in shape and different in angle than a first step of the step portion. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide steps of different sizes, angles with the motivation to capture as much water as possible at different steps, besides such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 20. Cangialosi discloses the plurality of connected steps are at least 3 or more steps (Fig.4).

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the barrier being shaped as at least one of a circle, plurality of circles, rectangle, arrow head, arc, and starburst, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633